NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DWAYNE DARRYL MOATS,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D17-2290
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Howard L. Dimmig, II, Public
Defender, and Kevin Briggs, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS, and ATKINSON, JJ., Concur.